PROSPECTUS O’CONNOR FUND OF FUNDS:MULTI-STRATEGY Shares of Beneficial Interest Investment Objective.O’Connor Fund of Funds:Multi-Strategy (the “Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company.The Fund’s investment objective is to seek to consistently realize risk-adjusted appreciation principally through the allocation of assets among a select group of alternative asset managers (the “Investment Managers”) and the funds they operate. The Fund commenced operations on March 29, 2011 and, as of May 31, 2012, had net assets of approximately $249 million. (continued on following page) Investing in the Fund’s shares of beneficial interest (the “Shares”) involves a high degree of risk.See “Risk Factors” beginning on page 28. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Total Offering Amount Sales Load(1) Proceeds to the Fund Generally, the stated minimum initial investment in the Fund is $50,000, which minimum may be reduced for certain shareholders, but not below $25,000.Shareholders purchasing Shares may be charged a sales load of up to 2%.See “Plan of Distribution.” The Fund paid offering expenses of approximately $175,000 from the proceeds of this offering. UBS Financial Services Inc. will act as the distributor of the Fund's Shares on a best efforts basis, subject to various conditions.The Fund also may distribute Shares through other brokers or dealers.The Fund will sell Shares only to Qualified Investors (as defined herein).Once a prospective shareholder's order is received, a confirmation will be sent to the shareholder.The shareholder's brokerage account will be debited approximately four business days prior to closing for the purchase amount, which will be deposited, in the discretion of the Adviser, into a non-interest-bearing escrow account at The Bank of New York Mellon or directly into the Fund's custody account.See "Plan of Distribution." UBS Financial Services Inc. August 1, 2012 Investment Portfolio.The Fund is commonly referred to as a fund of funds.Investment Managers generally conduct their investment programs through unregistered investment vehicles that have shareholders, other than the Fund, and in other registered investment companies (collectively, “Investment Funds”).The Fund also may invest its assets directly pursuant to investment advisory agreements, granting the Investment Managers discretionary investment authority on a managed account basis.In addition, to facilitate the efficient investment of the Fund’s assets, a separate investment vehicle may be created for an Investment Manager in which the Investment Manager serves as general partner or managing member and the Fund is the sole limited partner or the only other member.The Fund is a multi-strategy fund that seeks to achieve it investment objective primarily through the identification, selection and monitoring of Investment Managers and Investment Funds which the Fund’s investment adviser believes will produce attractive returns over time.See “Risk Factors” and “Investment Objective and Principal Strategies.” The Fund seeks to construct a portfolio consisting of a wide variety of Investment Funds and Investment Managers that has a low correlation to traditional benchmarks and demonstrates a balance of strategies, markets, risks and types of money managers.The Adviser is not bound by any fixed criteria in allocating assets to Investment Managers.Investment Managers are given broad flexibility to take long or short positions in accordance with the market environment, employ leverage and use derivative instruments.The Fund considers allocating assets to Investment Managers and Investment Funds operating in all global markets.Underlying equity securities chosen by the Investment Managers and Investment Funds may be listed or unlisted, and underlying debt securities may be rated or unrated.The Adviser expects to reallocate the Fund’s assets in response to changes in market values and Investment Manager performance.The Fund may invest in Investment Managers directly or through derivative instruments.The Fund may also invest excess cash balances in short-term investments deemed appropriate by the Adviser.See “Risk Factors” and “Investment Objective and Principal Strategies.” Investment Adviser.The Fund’s investment adviser is UBS Alternative and Quantitative Investments LLC (the “Adviser”). Restrictions on Transfer; No Trading Market.Investing in the Fund’s Shares involves a high degree of risk.See “Risk Factors.”Shares are subject to restrictions on transfer and do not trade in any public market.With limited exceptions, liquidity is provided only through quarterly tender offers.See “Redemptions, Repurchases of Shares and Transfers.” Repurchases of Shares.To provide a limited degree of liquidity to investors, the Fund from time to time may offer to repurchase its outstanding Shares pursuant to written tenders by investors.These repurchases will be made at such times and on such terms as may be determined by the Fund’s Board of Trustees (the “Board”) in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Shares on a quarterly basis.See “Redemptions, Repurchases of Shares and Transfers.” Advisory Fee and Incentive Fee.The Fund pays the Adviser a fee (the “Advisory Fee”), computed and payable monthly, at an annual rate of 1.50% of the Fund’s adjusted net assets determined as of the last day of each month.Adjusted net assets as of any month-end date means the total value of all assets of the Fund, less an amount equal to all accrued debts, liabilities and obligations of the Fund other than Incentive Fee (defined below) accruals, if any, as of such date, and calculated before giving effect to any repurchase of Shares on such date.The Fund also pays the Adviser an incentive fee (the “Incentive Fee”) on a quarterly basis in an amount equal to 5% of the Fund’s net profits.For purposes of calculating the Incentive Fee for any fiscal quarter, net profits will be determined by taking into account net realized gain or loss (including realized gain that may be distributed to shareholders during such fiscal quarter), and the net change in unrealized appreciation or depreciation of investment positions.No Incentive Fee will be payable for any fiscal quarter unless net realized losses and net unrealized depreciation from prior fiscal quarters (the “cumulative loss”) have been recovered by the Fund, occasionally referred to as a “high water mark” calculation.The cumulative loss to be recovered before payment of Incentive Fees will be reduced in certain circumstances.See “Risk Factors—Incentive Fee,” “Management of the Fund—Incentive Fee” and “Redemptions, Repurchases of Shares and Transfers—Consequences of Repurchase Offers.” The Incentive Fee presents risks that are not present in funds without an incentive fee.The aggregate amount of the Incentive Fee and the Advisory Fee payable by the Fund are higher than those paid by most other registered investment companies.See “Management of the Fund—Incentive Fee” and “Risk Factors—The Incentive Fees Charged by the Investment Managers and the Adviser May Create Incentives for Speculative Investment.” Expense Limitation and Reimbursement Agreement.The Adviser has voluntarily entered into an “Expense Limitation and Reimbursement Agreement” with the Fund for a three-year term beginning on March 1, 2011 and ending on February 28, 2014 (the “Limitation Period”) to limit the amount of “Specified Expenses” (as described below) borne by the Fund during the Limitation Period to an amount not to exceed 1.5% per annum of the Fund’s net assets (the “Expense Cap”) (computed and applied on a monthly basis).“Specified Expenses” is defined to include all expenses incurred in the business of the Fund, provided that the following expenses are excluded from the definition of Specified Expenses:(i) the Advisory Fee, (ii) the Incentive Fee, (iii) fees of the Investment Funds in which the Fund invests, (iv) brokerage costs, (v) interest payments and (vi) extraordinary expenses (as determined in the sole discretion of the Adviser).To the extent that Specified Expenses for any month exceed the Expense Cap, the Adviser will reimburse the Fund for expenses to the extent necessary to eliminate such excess.The Adviser may discontinue its obligations under the Expense Limitation and Reimbursement Agreement at any time in its sole discretion after the first twelve months of the Limitation Period upon appropriate notice to the Fund.To the extent that the Adviser bears Specified Expenses, it is permitted to receive reimbursement for any expense amounts previously paid or borne by the Adviser, for a period not to exceed three years from the date on which such expenses were paid or borne by the Adviser, even if such reimbursement occurs after the termination of the Limitation Period, provided that the Specified Expenses have fallen to a level below the Expense Cap and the reimbursement amount does not raise the level of Specified Expenses in the month the reimbursement is being made to a level that exceeds the Expense Cap. Shareholder Qualifications.Shares are offered only to investors who have a net worth (with their spouses) of more than $2 million or who otherwise meet the standard for a Qualified Investor.Generally, the stated minimum initial investment is Shares with an initial value of at least $50,000, which minimum may be reduced in the Adviser’s sole discretion, but not below $25,000.See “Shareholder Qualifications.” This prospectus concisely provides the information that a prospective shareholder should know about the Fund before investing.You are advised to read this prospectus carefully and to retain it for future reference.Additional information about the Fund, including a statement of additional information (“SAI”) dated August 1, 2012, has been filed with the Securities and Exchange Commission (the “SEC”).The SAI is available upon request and without charge by writing the Fund at the address above or by calling (888) 793-8637.The SAI is incorporated by reference into this prospectus in its entirety.The table of contents of the SAI appears on page82 of this prospectus.In addition, you may request the Fund’s annual and semi-annual reports, when available, and other information about the Fund or make shareholder inquiries by calling (888) 793-8637.The Fund does not have a website on which to publish the SAI and annual and semi-annual reports.The SAI, material incorporated by reference and other information about the Fund, is also available on the SEC’s website (http://www.sec.gov).The address of the SEC’s website is provided solely for the information of prospective shareholders and is not intended to be an active link. Shares are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information provided by this prospectus is accurate as of any date other than the date on the front of this prospectus.The Fund will, however, amend its registration statement to reflect any material changes to this prospectus. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 24 PRIVACY NOTICE 28 RISK FACTORS 28 USE OF PROCEEDS 56 INVESTMENT OBJECTIVE AND PRINCIPAL STRATEGIES 56 MANAGEMENT OF THE FUND 64 SHAREHOLDER QUALIFICATIONS 68 REDEMPTIONS, REPURCHASES OF SHARES AND TRANSFERS 69 CALCULATION OF NET ASSET VALUE 72 DESCRIPTION OF SHARES 73 TAXES 74 PLAN OF DISTRIBUTION 79 GENERAL INFORMATION 81 TABLE OF CONTENTS OF THE SAI 82 APPENDIX A A-1 PROSPECTUS SUMMARY This is only a summary.This summary may not contain all of the information that you should consider before investing in the Fund.You should review the more detailed information contained in this prospectus and in the Statement of Additional Information (the “SAI”). The Fund O’Connor Fund of Funds:Multi-Strategy (the “Fund”) is a Delaware statutory trust that is registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), as a closed-end, non-diversified management investment company.The Fund’s investment adviser is UBS Alternative and Quantitative Investments LLC (the “Adviser”), a registered adviser affiliated with the UBS O’Connor LLC alternative investment platform.The Fund commenced operations on March 29, 2011 and, as of May 31, 2012, had net assets of approximately $249 million. Investment Objective and Principal Strategies The Fund’s investment objective is to seek to consistently realize risk-adjusted appreciation principally through the allocation of assets among a select group of alternative asset managers (the “Investment Managers”) and the funds they operate. The Fund is commonly referred to as a “fund of funds.”The Investment Managers with whom the Fund expects to invest generally conduct their investment programs through unregistered investment vehicles.The Fund may, however, also invest in other registered investment companies. Although the Fund currently intends to invest its assets primarily in Investment Funds, the Fund also may invest its assets directly by granting an Investment Manager discretionary investment authority, either on a managed account basis or pursuant to a separate investment vehicle created specially for the Investment Manager in which the Investment Manager serves as general partner or managing member and the Fund is the sole limited partner or the only other member.(Investment Managerswho manage Fund assets directly in either of these manners are collectively referred to as “Subadvisers;” unregistered investment vehicles and registered investment companies in which the Fund may invest, together with managed accounts and separate investment vehicles used for direct management of Fund assets are collectively referred to as “Investment Funds.”) The Fund is a multi-strategy fund that seeks to achieve its investment objective primarily through the identification, selection and monitoring of Investment Funds and Investment Managers which the Adviser believes will produce attractive returns over time.By diversifying the approach by which the Fund’s assets are invested, the Fund seeks to achieve performance results that are less volatile in both rising and falling markets than investments made in accordance with a single approach. Unregistered investment funds typically provide greater flexibility than traditional investment funds (e.g., registered investment companies) over the types of securities and other financial instruments that may be owned, the types of trading strategies employed, andthe amount of leverage that can be used.Each Investment Manager may use various investment techniques for hedging and non-hedging purposes.Investment Managers may sell securities short in an effort to profit from anticipated declines in prices of securities and to seek to limit exposure to a possible market decline.Investment Managers also may purchase and sell options and futures contracts and engage in other derivative transactions, subject to certain limitations described elsewhere in this prospectus, and, from time to time, may maintain significant cash positions.The use of these techniques may be an integral part of their investment programs and involves certain risks to the Fund.Each Investment Manager may use leverage and may invest in illiquid and restricted securities, which also entail risk.See “Risk Factors.”For purposes of the Fund’s investment restrictions and investment limitations under the Investment Company Act, the Fund will look through the Investment Funds managed by the Subadvisers, if any, to their underlying securities.The Fund’s investment policies and restrictions, and limitations and prohibitions on investments imposed by the Investment Company Act will also apply to the Investment Funds managed by Subadvisers. The Adviser seeks to construct a portfolio consisting of a wide variety of Investment Funds and Investment Managers that has a low correlation to traditional benchmarks and demonstrates a balance of strategies, markets, risks and types of money managers.The Adviser will monitor the correlation between Investment Managers and assess how these correlations may change in various market scenarios, especially in a stress environment.The Adviser seeks to use a variety of Investment Managers that trade in diverse markets, utilize different trading strategies, construct varying types of portfolios and utilize leverage in a manner that is consistent with the risks embedded in their respective trading philosophies. The Fund either will hold non-voting securities of an Investment Fund or will limit its investment in any Investment Fund that is not advised by a Subadviser to less than 5% of the Investment Fund’s voting securities.The Fund may invest substantially all of its assets in non-voting securities of Investment Funds. To attempt to hedge against exposure to various markets, investments or investment styles at a time when the Adviser does not desire to divest the Fund of a particular Investment Fund, or as a means to reduce the Fund’s position in an Investment Fund at a time when a sale of the Fund’s interest in the Investment Fund is restricted because of issuer-imposed restrictions on withdrawal (e.g., gates, lock-ups, etc.), or because the Adviser believes that a decrease in the Fund’s position in an Investment Fund sooner than the next regularly scheduled withdrawal date is appropriate, the Fund may use derivatives.Accordingly, in the event the Adviser decides it is in the Fund’s best interest to hedge any exposure, the Adviser believes that it will utilize principally put options and futures contracts for these purposes.The Adviser may also seek exposure to, or hedge against exposure to, various markets through direct investment (including short sales) by investing directly in equities, fixed income securities and other pooled investment vehicles, such as exchange-traded funds.The Fund's use of derivatives and short sales may trigger asset coverage or asset segregation requirements. See "Risk Factors—The Fund's and Investment Funds' Use of Leverage Involves Risk of Loss." Selection of Investment Managers The Adviser is not bound by any fixed criteria in allocating assets to Investment Funds, and Investment Managers have broad flexibility to take long or short positions in accordance with the market environment, employ leverage and use derivative instruments.Accordingly, the Adviser may consider investment in Investment Funds that pursue a wide range of investment or other market strategies, including activities not described herein, to the extent that the Adviser deems appropriate. The Adviser follows certain general guidelines when reviewing and selecting Investment Managers.Although the Adviser attempts to apply the guidelines consistently, the guidelines involve the application of subjective and qualitative criteria and, therefore, the selection of Investment Managers is a fundamentally subjective process.The guidelines may be modified or eliminated at the discretion of the Adviser.In addition, some Investment Managers may be newly organized and therefore may have no, or only limited, operating histories.However, the Adviser will endeavor to select Investment Managers whose principals have substantial capital markets experience. The selection guidelines currently used by the Adviser are as follows: Filtering Investment Manager Candidates.The Adviser will use a variety of information sources to identify prospective investments, including but not limited to databases, prime brokers, proprietary UBS resources and other industry contacts.These sources should help narrow down the investable universe to less than 500 funds.The goal of the filtering process is to identify a group of high quality Investment Managers for further review by the Adviser. Interviews and Selection of Investment Managers.The Adviser will generally conduct a number of onsite and offsite interviews and substantial other due diligence of an Investment Manager prior to making an investment.The goal of the due diligence process is to evaluate:(i) the background of the Investment Manager’s firm and its managers; (ii) the infrastructure of the Investment Manager’s research, trading and operations; (iii) the Investment Manager’s strategy and method of execution; (iv) the Investment Manager’s risk control and portfolio management; and (v) the differentiating factors that the Adviser believes give the Investment Manager’s Investment Fund an investment edge. By combining historical quantitative analysis with a sound knowledge of these key qualitative attributes, the Adviser will attempt to forecast the Investment Managers’ potential for generating sustainable, positive, risk-adjusted returns under a wide variety of market conditions. Monitoring Investment Managers.Once an asset manager is selected as an Investment Manager, the Adviser will continue to review the investment process and performance of the Investment Manager.The Adviser expects to monitor Investment Managers through a combination of weekly or monthly net asset value updates, position reports and periodic phone calls and visits.The Adviser will utilize proprietary software packages to analyze risk and perform stress and scenario analysis based on information it receives from or on behalf of Investment Managers.The Adviser will evaluate regularly each Investment Fund and its Investment Manager to determine whether its investment program is consistent with the Fund’s investment objective and whether the investment performance is satisfactory.The Adviser may reallocate the Fund’s assets among the Investment Funds, redeem its investment in Investment Funds and select additional Investment Funds. Investment Strategies of Investment
